t c summary opinion united_states tax_court george russell reiff jr and amy reiff petitioners v commissioner of internal revenue respondent docket no 21771-10s filed date george russell reiff jr and amy reiff pro sese adam p sweet for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 petitioners filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioners resided in virginia the issues remaining in dispute are whether petitioners are entitled to a deduction of dollar_figure for other expenses reported on schedule c profit or loss from business related to mr reiff’s paralegal activity petitioners are entitled to a deduction of dollar_figure for car and truck expenses reported on a second schedule c related to mr reiff’s disk jockey dj activity petitioners are liable for an accuracy-related_penalty under sec_6662 and mrs reiff is entitled to all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar with regard to mr reiff’s dj activity respondent concedes that petitioners are entitled to a deduction of dollar_figure for professional dues and fees and petitioners concede that they are not entitled to deductions for the following expenses dollar_figure for u s government repay dollar_figure for lost revenue cancelled events and dollar_figure for state tax loss relief from joint_and_several_liability under sec_6015 to the extent not discussed herein other issues are computational and flow from our decision in this case background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference mr reiff is an experienced dj he also earned paralegal certificates in general paralegal studies and domestic violence victim advocacy from the national institute of paralegal arts and sciences and the university of southern colorado during mr reiff was employed by the whitman-walker clinic mrs reiff is a graduate of pennsylvania state university where she earned a bachelor’s degree in music education and a master’s degree in music and vocal performance during mrs reiff was employed as an educator and a singer mr reiff generally handled the couple’s finances although petitioners had a joint checking account mrs reiff maintained a checking account of her own i paralegal activity in mr reiff investigated the feasibility of starting a pro bono paralegal business in which he would provide assistance to persons making supplemental_security_income ssi disability claims mr reiff spent hours researching federal laws governing organizations that are exempt from federal_income_tax and about hours familiarizing himself with the laws relating to ssi disability claims he ultimately decided not to pursue this activity mr reiff did not provide any paralegal services during he considered his paralegal activity to be in a startup phase during ii dj activity during mr reiff entered into a contract with black tie an event planner that matches prospective clients with djs for events such as weddings corporate gatherings and parties for teenagers mr reiff worked as a dj at several events that black tie scheduled during black tie collected and retained of the total booking fee for each of these events and issued a check to mr reiff for the balance iii petitioners’ tax_return a income petitioners reported combined wage income of dollar_figure a small amount of interest_income and nonemployee compensation of dollar_figure b paralegal activity mr reiff reported on schedule c hereinafter schedule c-1 that he had no gross_receipts from his paralegal activity and that he incurred dollar_figure of other expenses the dollar_figure amount represents mr reiff’s estimate of the value of the time he spent researching the feasibility of starting a pro bono paralegal business and is the product of hours of research multiplied by dollar_figure per hour ie hours x dollar_figure per hour dollar_figure a form_8379 injured_spouse allocation attached to petitioners’ return indicates that mr and mrs reiff reported wages of dollar_figure and dollar_figure and tax withholdings of dollar_figure and dollar_figure respectively the nonemployee compensation of dollar_figure represents the sum of dollar_figure that black tie paid to mr reiff and dollar_figure that mrs reiff earned mr reiff explained that he used the dollar_figure hourly rate because it is one-half of the dollar_figure hourly rate for paralegal services recommended by the national federation of paralegal associations and the national capital area paralegal association for the washington d c region c dj activity mr reiff reported on a second schedule c hereinafter schedule c-2 that he earned gross_receipts of dollar_figure in respect of the dj activity and he incurred total expenses of dollar_figure including car expenses of dollar_figure producing a net_loss from the activity of dollar_figure during petitioners owned a dodge caravan caravan and a toyota corolla mr reiff testified that the caravan was used strictly for the dj activity and neither he nor mrs reiff used it for any other purpose he further testified that if he drove the caravan to the grocery store he would make sure that he picked up batteries or something along that line something which had to relate to the business mr reiff recorded the number of miles that he drove in respect of his dj activity on pieces of paper or on the cover of black tie job packets and then entered the information on spreadsheets mr reiff maintained four such spreadsheets labeled dj events dj shopping dj office-meetings-storage and dj business meetings these spreadsheets indicate that he drove a total of big_number miles in connection with the dj activity during the spreadsheet for dj events includes the following information for each event the day of the week the date the type of event e g wedding corporate event teenage party the location the number of miles driven and in many instances the client’s name the dj events spreadsheet lists big_number total miles the spreadsheets for shopping office-meetings-storage and business meetings were more circumspect listing only the date the name of the retail store visited or a generic reference to the activity eg maintenance or office meeting the location by city or name of hotel and the number of miles driven the spreadsheets for shopping office-meetings-storage and business meetings do not include any detail with regard to the business_purpose of individual trips the dj shopping spreadsheet includes several round trips of to miles from mr reiff’s home in alexandria virginia to retail stores in chantilly virginia the round trip distance by car from alexandria virginia to chantilly virginia is approximately miles mr reiff was unable to adequately explain this discrepancy in his mileage calculations iv tax_return preparation mr reiff prepared petitioners’ joint tax_return for although he conducted online research regarding certain deductions he did not consult or otherwise seek the advice of a tax professional in preparing the return mrs reiff testified that she did not review the return in detail before signing it she nevertheless was aware that mr reiff’s paralegal activity did not generate any receipts and that both the paralegal and dj activities operated at a net_loss during v mrs reiff’s request for spousal relief after filing the petition in this case mrs reiff requested spousal relief under sec_6015 although the court continued this case from an earlier trial calendar to permit the parties to exchange information regarding the request for relief the issue was not developed to any meaningful degree before trial during the year in issue mrs reiff received total wage and nonemployee compensation of dollar_figure and had income_tax_withholding of dollar_figure mrs reiff testified that petitioners deposited the dollar_figure refund claimed on their return to their joint checking account she offered no financial information and otherwise failed to show that she would suffer economic hardship if she is denied relief from joint_and_several_liability mrs reiff testified that she was not subject_to abuse nor was she coerced into signing the return in question she did not offer any evidence that she was in poor mental or physical health on the date she signed the return or when she requested spousal relief at the time of trial she was in compliance with federal_income_tax laws discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the as discussed in detail below petitioners did not comply with the code’s substantiation requirements and have not maintained all required records therefore the burden_of_proof as to any relevant factual issue does not shift to respondent under sec_7491 see sec_7491 and 116_tc_438 deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 personal family and living_expenses are generally nondeductible expenses sec_262 sec_274 prescribes more stringent substantiation requirements before a taxpayer may deduct certain categories of expenses including expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir as relevant here the term listed_property includes passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain records and documentary_evidence which in combination are sufficient to establish the amount date and business_purpose of each separate expenditure or business use of listed_property sec_1_274-5t temporary income_tax regs fed reg date i paralegal activity petitioners claimed a deduction of dollar_figure for other expenses on schedule c-1 relating to mr reiff’s paralegal activity the deduction represents mr reiff’s estimate of the value of the time he spent researching the feasibility of starting a pro bono paralegal business petitioners contend that the other expenses are deductible as educational expenses under sec_1_162-5 income_tax regs we disagree as previously discussed sec_162 permits as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business generally a cash_basis taxpayer is not entitled to deduct a trade_or_business expense under sec_162 unless the taxpayer has sec_1_162-5 income_tax regs provides the general_rule that expenditures made by an individual for education including research are deductible as ordinary and necessary business_expenses if the education maintains or improves skills required by the individual in his employment or other trade_or_business or meets express requirements of his employer or the requirements of applicable laws or regulations sec_1_162-5 income_tax regs sets forth exceptions to the general_rule outlined above and provides that nondeductible education expenses include expenditures made by an individual to meet the minimum education requirements for qualification in his employment or other trade_or_business or expenditures made to qualify an individual for a new trade_or_business sec_1_162-5 and income_tax regs as discussed below petitioners did not pay education expenses during the year in issue and therefore their reliance on this regulation is misplaced moreover even if petitioners had paid educational expenses any such expenditures would still appear to be nondeductible as startup expenses see sec_195 paid the expense during the taxable_year see sec_1_446-1 sec_1_461-1 income_tax regs and payment must be made in cash or its equivalent see 107_tc_35 aff’d 141_f3d_403 2d cir petitioners did not demonstrate that they paid any expenses such as tuition or the cost of books and supplies in connection with mr reiff’s paralegal activity during the year in issue it is well settled that the value of labor performed by a taxpayer does not constitute an amount_paid or incurred and for that reason a cash_basis taxpayer is not entitled to deduct the value of his or her own labor as a business_expense under sec_162 see 84_tc_809 aff’d without published opinion 800_f2d_260 4th cir see also remy v commissioner tcmemo_1997_72 to hold otherwise would be to allow a business deduction for unpaid compensation which was never reported as income see eg 17_tc_14 consistent with the foregoing we sustain respondent’s determination disallowing the deduction petitioners reported on schedule c-1 for other expenses the record reflects that petitioners computed their taxable_income under the cash_receipts_and_disbursements_method of accounting sec_446 ii dj activity petitioners claimed a deduction of dollar_figure for car and truck expenses on schedule c-2 relating to mr reiff’s dj activity mr reiff produced four spreadsheets purporting to show the miles that he drove in connection with the dj activity respondent contends that mr reiff’s various spreadsheets do not satisfy the heightened substantiation requirements of sec_274 the dj events spreadsheet provides detailed information including the day of the week the date the type of event the location of the event number of miles driven and in many instances the client’s name we find that the dj events spreadsheet contains sufficient detail to satisfy the heightened substantiation requirements of sec_274 and mr reiff has substantiated that he drove big_number miles to provide dj services at various events during the year in issue accordingly petitioners are entitled to a deduction of dollar_figure for transportation_expenses during the spreadsheets for shopping office-meetings-storage and business meetings were not nearly as detailed as the spreadsheet for dj events and they the product of big_number miles driven multiplied by cents per mile standard mileage rate equals dollar_figure see revproc_2006_49 sec_5 2006_2_cb_936 uniformly lacked a description of the particular business_purpose for individual trips that lack of detail combined with errors in some of the mileage calculations and mr reiff’s testimony suggesting that he converted some personal trips to the grocery store into business trips merely by purchasing batteries or other incidental items leads us to conclude that the spreadsheets are not a reliable indication of the miles that mr reiff drove for the purposes indicated therein in sum the remaining spreadsheets do not satisfy the strict substantiation requirements of sec_274 see fleming v commissioner tcmemo_2010_ iii accuracy-related_penalty sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs see 139_tc_19 sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs with respect to a taxpayer’s liability for any penalty sec_7491 requires the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a respondent has discharged his burden of production under sec_7491 by showing that petitioners failed to keep adequate books_and_records and they failed to properly substantiate most of their claimed expenses see sec_1 b income_tax regs mr reiff prepared petitioners’ tax_return and conducted online research regarding certain deductions petitioners did not consult or otherwise seek the advice of a tax professional in preparing their return on the record presented petitioners failed to establish that there was reasonable_cause for and that they acted in good_faith with respect to the underpayment_of_tax or any portion of it for the year in issue accordingly respondent's imposition of an accuracy-related_penalty is sustained iv spousal relief generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 114_tc_276 if certain requirements are met however an individual may be relieved of joint_and_several_liability under sec_6015 the court applies a de novo scope and standard of review in deciding whether a taxpayer is entitled to relief under sec_6015 see 705_f3d_980 9th cir aff’g tcmemo_2010_ 132_tc_203 the spouse requesting relief bears the burden_of_proof see rule a porter v commissioner t c pincite 119_tc_306 aff’d 101_fedappx_34 6th cir there are three types of relief available under sec_6015 in general sec_6015 provides full or apportioned relief from joint_and_several_liability for an understatement_of_tax on a return sec_6015 provides apportioned relief in respect of an understatement_of_tax to taxpayers who are divorced or separated and in certain circumstances sec_6015 provides equitable relief from joint_and_several_liability in respect of any unpaid tax or any deficiency if relief is not available under subsection b or c a sec_6015 to be eligible for relief under sec_6015 the requesting spouse must establish inter alia that the understatement_of_tax is attributable to erroneous items of the nonrequesting spouse and in signing the return the requesting spouse did not know and had no reason to know of the understatement_of_tax sec_6015 and c petitioners were not divorced or legally_separated at the time mrs reiff elected to claim spousal relief and they were continuously residing in the same household during all relevant periods therefore mrs reiff is not eligible for relief under sec_6015 see sec_6015 we conclude that mrs reiff had reason to know of the understatement_of_tax within the meaning of sec_6015 a spouse seeking relief under sec_6015 has reason to know of the understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the understatement 887_f2d_959 9th cir a taxpayer has reason to know of an understatement if she has a duty to inquire and fails to satisfy that duty id a joint tax_return reporting a large deduction that significantly reduces a couple’s tax_liability generally puts both spouses on notice that the return may contain an understatement see levin v commissioner tcmemo_1987_67 although mrs reiff testified that she did not review the return in any detail when it was presented to her for signature she nevertheless is charged with constructive knowledge of its contents see price v commissioner f 2d pincite see also von kalinowski v commissioner tcmemo_2001_21 a spouse cannot obtain relief under sec_6015 in a case involving disallowed deductions ‘by simply turning a blind eye to--by preferring not to know of--facts fully disclosed on a return of such a large nature as would reasonably put such spouse on notice that further inquiry would need to be made’ price v commissioner f 2d pincite quoting levin v commissioner t c memo petitioners claimed large deductions related to mr reiff’s activities which served to offset their wage income and resulted in a claim_for_refund considering all the facts and circumstances we conclude that mrs reiff was obliged to inquire further and she failed to do so see eg wiener v commissioner tcmemo_2008_230 as a result we hold that mrs reiff does not meet the requirements of sec_6015 and she does not qualify for relief from joint_and_several_liability under sec_6015 b sec_6015 sec_6015 grants the commissioner discretion to relieve an individual from joint liability where relief is not available under sec_6015 or c if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 modifying revproc_2000_15 2000_1_cb_447 that are used in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency the court consults these guidelines when reviewing the irs’ denial of relief see 120_tc_137 sec_4 threshold conditions under the commissioner’s published guidance the requesting spouse must first satisfy certain threshold conditions in revproc_2003_61 sec_4 c b pincite respondent does not dispute that mrs reiff satisfies the threshold conditions sec_4 facts_and_circumstances_test where as here a requesting spouse meets the threshold conditions but fails to qualify for relief under revproc_2003_61 sec_4 c b pincite the commissioner may nevertheless consider the criteria set forth in revproc_2003_ sec_4 c b pincite and grant spousal relief under sec_6015 revproc_2003_61 sec_4 provides the following nonexclusive list of factors the commissioner will consider in determining whether relief is warranted whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the requesting spouse would suffer economic revproc_2003_61 sec_4 2003_2_cb_296 sets forth requirements for so-called safe_harbor relief under sec_6015 with respect to underpayments of amounts reported on joint returns this case does not involve such an underpayment hardship if relief is not granted whether on the date the requesting spouse signed the joint_return the requesting spouse did not know and had no reason to know of the item giving rise to the deficiency whether the nonrequesting spouse has a legal_obligation to pay the tax_liability pursuant to a decree of divorce or other agreement whether the requesting spouse received a significant benefit from the item giving rise to the deficiency and whether the requesting spouse has made a good-faith effort to comply with the federal_income_tax laws for the taxable years following the taxable_year s to which the request for relief relates two additional factors that the commissioner may consider in favor of granting relief are whether the nonrequesting spouse abused the requesting spouse and whether the requesting spouse was in poor mental or physical health at the time he or she signed the return or requested relief see id sec_4 b i and ii c b pincite the commissioner’s guidelines are relevant to our inquiry but the court is not rigidly bound by them inasmuch as our analysis and determination ultimately on date the commissioner issued notice_2012_8 2012_4_irb_309 announcing that a proposed revenue_procedure updating revproc_2003_61 supra will be forthcoming that proposed revenue_procedure if finalized will revise the factors that the commissioner will use to evaluate requests for equitable relief under sec_6015 we have evaluated the record in this case against the factors set forth in revproc_2003_61 supra in view of the fact that the revenue_procedure proposed in notice_2012_8 supra is not final turn on an evaluation of all the facts and circumstances see 136_tc_432 porter v commissioner t c pincite a marital status as previously mentioned mr and mrs reiff remain married and were never separated accordingly the marital status factor is neutral b economic hardship to ascertain whether a requesting spouse will suffer economic hardship if spousal relief under sec_6015 is denied revproc_2003_61 sec_4 directs the commissioner to base his decision on rules similar to those found in sec_301_6343-1 proced admin regs providing for the release of a levy if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses mrs reiff offered no financial information and otherwise failed to show that she would suffer economic hardship if she is denied relief from joint_and_several_liability this factor weighs against relief c knowledge the third factor in the context of this case is whether the requesting spouse did not know and had no reason to know of the items giving rise to the deficiency as previously discussed in connection with our analysis of sec_6015 mrs reiff was sufficiently aware of the facts surrounding mr reiff’s paralegal and dj activities that she should have inquired further as to whether there was an understatement_of_tax on the return this factor weighs against relief d nonrequesting spouse’s legal_obligation mr reiff did not have a legal_obligation to pay the outstanding tax_liability for pursuant to a divorce decree or an agreement this factor is neutral e significant benefit the record reflects that petitioners deposited to their joint checking account the dollar_figure refund claimed on their return moreover the record shows that mrs reiff’s income_tax_withholding of dollar_figure was insufficient to satisfy the income_tax due on her combined wage and nonemployee compensation of dollar_figure on balance mrs reiff benefited beyond normal support from the items giving rise to the deficiency and we conclude this factor weighs against relief f compliance with income_tax laws mrs reiff has been in compliance with federal_income_tax laws this factor weighs in favor of relief g abuse mrs reiff testified that she was not subject_to abuse this factor is neutral h mental physical health mrs reiff did not offer any evidence that she was in poor mental or physical health on the date she signed the return or when she requested relief this factor is neutral conclusion considering all the facts and circumstances we are not persuaded that it would be inequitable to deny mrs reiff spousal relief under sec_6015 although mrs reiff should have known of the understatement_of_tax she failed to inquire into the matter in addition she benefited from the underreported liability and there is no evidence that she will suffer economic hardship if she is denied relief as a result we hold that mrs reiff is not entitled to relief under sec_6015 for to reflect the foregoing decision will be entered under rule
